Citation Nr: 1113793	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964 and from June 1966 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's claim was remanded by the Board in September 2008


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin injections, but it is not shown that the diabetes has required a restricted diet or regulation of activities.


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In June 2003, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records and Social Security Administration (SSA) records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO granted service connection and assigned a 20 percent rating for diabetes mellitus in a January 2002 rating decision.  The Veteran submitted his claim for an increased rating in January 2003.  

A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

At the outset, it is noteworthy that the June 2003 rating decision granted service connection and a noncompensable rating for erectile dysfunction, and a February 2005 rating decision granted service connection and a noncompensable rating for hypertension.  Service connection for these disabilities was granted as secondary to diabetes mellitus.  The Veteran has not appealed the noncompensable ratings assigned for erectile dysfunction and hypertension.  Therefore, the propriety of the ratings for these two disabilities is not for the Board's consideration at this time.

On VA examination dated in June 2003, it was noted that the Veteran had been initially placed on oral medication, but had been placed on insulin in February 2002.  He reported a brief history of intermittent tingling in the toes and on the anterior portion of the right leg.

The Veteran was afforded a VA examination of his hypertension in November 2004.  The examiner stated that the Veteran's blood pressure was controlled and doing well.  The Veteran stated that he had not been advised to restrict his activities.  He reported that he walked and engaged in water aerobics for two hours per day.  The examiner noted that the Veteran had normal vibratory sense, pain sensation, and position sense in all four extremities.  He stated that this indicated a lack of documentation for peripheral neuropathy.

On VA examination in April 2006 the Veteran was noted to be treating his diabetes with insulin.  The Veteran had been told that he had no retinopathy.  The Veteran complained of tingling and numbness in his feet.  He was noted to have neuropathy of the lower extremities, erectile dysfunction, renal insufficiency and onychomycosis which were all noted to be related to diabetes.

A June 2009 VA examination report notes that the Veteran has not been hospitalized for ketoacidosis or hypoglycemic reactions, that the Veteran is not on a restricted diet, and that the Veteran has not had weight gain/loss.  The examiner stated that the Veteran was retired and that the Veteran's daily activities were not restricted on account of diabetes.  The examiner noted that the Veteran had mild chronic renal insufficiency related to diabetes and erectile dysfunction related to diabetes.  The examiner stated that there was no evidence of peripheral neuropathy of the upper and lower extremities.  The examiner noted that the onychomycosis of the toenails of both feet had been present since 1969 and such was not likely related to diabetes.  

VA eye examination in June 2009 revealed that the Veteran had loss of visual field due to a cerebrovascular accident.  The examiner stated that the Veteran had no diabetic retinopathy.

The VA outpatient treatment records include reports that confirm that the Veteran is receiving treatment for diabetes mellitus.  These records provide no description of functional loss or significant effect of diabetes on his daily activities.

What distinguishes the schedular criteria for the currently assigned 20 percent rating for diabetes from those for the next higher rating of 40 percent is that in addition to requiring diet and insulin for control, the diabetes also must require regulation of activities.  (The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must all be met to warrant the increase in the rating.)  The record does not show that at any time during the appeal period that the Veteran's diabetes required regulation of his activities.  The Veteran has not indicated that his diabetes requires regulation of activities.  The evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Consequently, such rating is not warranted.

The Board finds that the medical evidence of record does not indicate that the Veteran has any additional disability secondary to his service-connected diabetes mellitus that entitles the Veteran to a separate compensable rating.  With regard to retinopathy, a June 2009 ophthalmological examiner noted that the Veteran does not have any diabetic retinopathy.  Consequently a separate compensable rating is not warranted for diabetic retinopathy.

In this case the April 2006 VA examiner indicated that the Veteran's onychomycosis is related to diabetes mellitus and the June 2009 VA examiner indicated that the Veteran's onychomycosis is not related to diabetes mellitus.  Because the April 2006 VA examiner did not provide any reasoning for his opinion and because the June 2009 VA examiner did provide reasoning, that is noting that the Veteran had had onychomycosis many years prior to developing diabetes mellitus, the Board finds that the June 2009 VA examiner opinion carries more weight.  As such, the Board finds that the Veteran's is not entitled to a separate rating for onychomycosis as secondary to diabetes mellitus.

As noted above the Veteran reported tingling of his feet on VA examinations in June 2003 and April 2006, and he reported tingling of the hands on VA examination in June 2009.  But when the Veteran was specifically tested for peripheral neuropathy of the extremities by VA in November 2004 and in June 2009 the Veteran did not have peripheral neuropathy of any extremity.  Consequently, the Board must find that he does not have symptoms which would entitle him to a separate compensable rating for peripheral neuropathy due to diabetes mellitus.

With regard to the finding of mild chronic renal insufficiency, none of the evidence of record reveals that the renal insufficiency causes the Veteran any disability.  In light of there being no symptoms or disability that can be attributed to the Veteran's renal insufficiency, a separate compensable rating for such is not warranted.

In the case at hand, it is clear that over the course of the Veteran's appeal, symptomatology attributable to his service-connected diabetes mellitus has not met the criteria for a higher rating.  See Hart.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected diabetes mellitus is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


